vivian l rader et al petitioners v commissioner of internal revenue respondent docket nos filed date ps failed to file returns for and years in issue the irs examining agent using the bank_deposits method and information returns issued in connection with payments to p-h or to both ps reconstructed ps’ income for the years in issue and determined tax deficiencies and addi- tions to tax under sec_6651 and and which he incorporated on substitutes for returns sfrs for each p for and an sfr for p-h for the sfrs constituted the basis for the notices of deficiency issued to ps r filed amendments to answer in docket nos and in which he changed the erroneous selection of single filing_status on the sfrs for each p to mar- ried filing separate thereby increasing the tax deficiencies and additions to tax for each of those years as set forth on attachments to the amendments to answer during the trial the parties stipulated that any and all deficiencies and addi- tions to tax arising therefrom would be imposed on p-h alone among the items of income that ps received in were proceeds from two sales of colorado real_property that were subjected to withholding by the escrow agent pursu- ant to sec_1445 which applies to dispositions of u s real_property interests by foreign persons and gives rise to a credit under sec_33 ps failed to furnish the payor with a taxpayer_identification_number or a certification that ps were not foreign persons which would have exempted them from sec_1445 withholding pursuant to sec_1445 ps attack the sufficiency of the sfrs argue that the tax_deficiency must be offset by the tax withheld under sec_1445 raise a frivolous fifth_amendment claim against having to testify at trial concerning their non- filing of returns for the years in issue and contest r’s imposi- tion of additions to tax under sec_6651 and and held p-h is liable for the income_tax deficiencies that r determined for the years in issue and set forth on the sfrs as revised by the amendments to answer held further p-w is not entitled to a refund of any por- tion of the tax withheld from the proceeds of the real_property sales because the deemed filing_date of p-w’s refund claim the date notice_of_deficiency mailing date cases of the following petitioner are consolidated herewith steven r rader docket nos and rader v commissioner was more than two years after the overpayment deemed to have occurred on the date due_date of p-w’s return see sec_6511 sec_6512 115_tc_316 held further the amounts withheld from the proceeds of ps’ sales of real_property gave rise to an sec_33 credit which pursuant to sec_6211 may not be taken into account in determining p-h’s tax_deficiency held further ps’ fifth_amendment claim is rejected held further p-h is liable for the additions to tax under sec_6651 and and except that because the attachments to the amendments to answer did not con- stitute amended sfrs ie they did not set forth amounts shown as tax on any return within the meaning of sec_6651 the sec_6651 addition_to_tax for the years in issue must be based upon the tax_liabilities shown on the original sfrs not upon the larger tax_liabilities set forth in the amendments to answer held further p-h is subject_to sanction under sec_6673 for procedures instituted primarily for delay etc vivian l rader and steven r rader pro sese thomas g hodel matthew a houtsma luke d ortner and robert a varra for respondent halpern judge these consolidated cases involve the fol- lowing determinations of deficiencies in and additions to peti- tioners’ and petitioner steven r rader’s fed- eral income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- --- --- --- dollar_figure --- dollar_figure big_number big_number with respect to the sec_6651 addition_to_tax for the no- tices of deficiency for those years state the amount of the addition_to_tax cannot be determined at this time but an addition_to_tax of percent will be imposed for each month or fraction thereof of nonpayment up to percent based on the liability shown on this report respondent included unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar united_states tax_court reports the omitted amounts in his pretrial memorandum which the court re- ceived on date after the maximum 50-month period for additions to tax under sec_6651 had run its course for petitioners’ tax years those amounts were dollar_figure for dollar_figure for dollar_figure for and dollar_figure for those same amounts were included as sec_6651 additions to tax in the substitutes for returns that re- spondent prepared pursuant to sec_6020 and which constituted the basis for the notices of deficiency pertaining to those years respondent does not explain the seemingly contrary statement in the notices that those amounts could not yet be determined respondent issued identical notices of deficiency notices for to each petitioner on date on the grounds that he was unable to determine which of the peti- tioners received the income during and he did not want to be whipsawed ie lose the case because he attributed the income to the wrong taxpayer at the conclusion of the trial however respondent conceded that any_tax deficiencies that the court might determine and any additions to tax and penalties to the extent that they follow the deficiencies that the court might impose would be attributed to mr rader and no tax deficiencies additions to tax or penalties would be attributed to petitioner vivian l rader thus all tax deficiencies additions to tax and pen- alties at issue herein are directed to mr rader petitioner in his petitions petitioner states his intention to contest the notices thus in effect assigning error to respondent’s determinations on date we issued an order granting respondent’s motions for leave to file amendments to answer in docket nos and which involve petitioners’ taxable years and to consolidate for trial briefing and opinion all three cases in his amendments to answer respondent acknowledged that the notices for erroneously determined the deficiency amounts and addi- tions to tax on the basis of an assumed single filing_status for each petitioner rather than a married filing separate filing_status appropriate because petitioners were married during those years correcting for that error in his amend- ments to answer respondent increased his proposed defi- ciency amounts and additions to tax for as follows rader v commissioner additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number --- dollar_figure big_number big_number at the conclusion of the trial the court on its own motion invoked the application of sec_6673 which as perti- nent empowers the court to sanction a taxpayer for insti- tuting or maintaining a proceeding primarily for delay or for maintaining a frivolous or groundless position except for the increases in the deficiency amounts and additions to tax petitioners bear the burden_of_proof see rule a findings_of_fact at the time the petitions were filed petitioners resided in colorado during the years in issue petitioner was a self-employed plumber paid_by his customers for plumbing services he pro- vided to them petitioner did not file federal_income_tax returns for the years in issue and therefore he failed to report any income from his plumbing business or any other income attributable to those years one of respondent’s rev- enue agents began an examination of petitioner’s failures to file for the years in issue after verifying that petitioner had been issued a plumbing license in which remained in active status as of date and multiple plumbing permits during the revenue_agent acquired and analyzed petitioner’s bank records for to determine deposits that might have represented unre- petitioners have not invoked sec_7491 which shifts the burden_of_proof to the commissioner in certain situations in any event sec_7491 is inapplicable herein because petitioners have failed to introduce credible_evidence that respondent’s adjustments were in error see sec_7491 nor have they shown that they have satisfied the preconditions for its ap- plication see sec_7491 moreover the revenue agent’s ability to estab- lish that petitioner was a plumber and made substantial bank_deposits during the years in issue see discussion infra satisfied the requirement to establish some reasonable foundation for the deficiency see eg 937_f2d_1548 10th cir aff ’g tcmemo_1989_552 united_states tax_court reports ported income for he examined information-return documents filed by customers paying petitioner as reported under petitioner’s social_security_number in order to estab- lish his reportable gross_income from his plumbing business for in reconstructing petitioner’s reportable gross_income from his plumbing business for the exam- ining agent subtracted from the gross deposits listed in the bank statements loans transfers and other_amounts that would not constitute income on the basis of his bank_deposits analysis for and the information returns for respondent concluded that petitioner’s income from his plumbing business was dollar_figure dollar_figure dollar_figure and dollar_figure for respectively and at least dollar_figure for in addition respondent determined that petitioner received additional income in the form of a title wire transfer of dollar_figure in a limited international funds check of dollar_figure in and colorado land title checks totaling dollar_figure representing the net_proceeds from the sale of two parcels of real_property in all of which he treated as long-term_capital_gain in connection with the two payments the payor with- held and paid to the irs dollar_figure from one and dollar_figure from the other which represented of the gross_proceeds from the sale of each parcel the withholdings were made and reported by the title company as escrow agent presumably on behalf of the purchasers on a form_8288-a statement of withholding on dispositions by foreign persons of u s real_property interests a form used pursuant to regulations under sec_1445 see sec_1_1445-1 income_tax regs although petitioners were not foreign persons subject_to sec_1445 it appears that the title company felt it nec- essary to withhold in accordance with that section because petitioners as transferors failed to furnish either a certifi- cation of non-foreign-person status or a taxpayer identifica- tion number tin as required by sec_1445 and sec_1_1445-2 income_tax regs for exemption from withholding see also the instructions for form_8288 u s withholding_tax return for dispositions by foreign persons of u s real_property interests to which the form_8288-a must be attached petitioners have failed to furnish evidence of entitlement to any deductions offsetting the foregoing items of income rader v commissioner on the basis of his reconstruction of petitioner’s income as aforesaid respondent prepared substitutes for returns sfrs for the years in issue consisting in each case of a form sec_6020 certification signed by the irs revenue_agent who prepared the sfr a form 4549-a income_tax discrepancy adjustments and a form 886-a explanations of items those sfrs incorporated the above- described adjustments to income and the tax_liabilities and additions to tax set forth in the notices exhibit a attached to respondent’s amendments to answer in docket nos and in order to reflect petitioners’ filing_status as married filing separate rather than single consists of revised forms 4549-a and forms statement-income tax changes both of which incorporate the increased amounts resulting from that change in filing_status i tax deficiencies opinion a introduction petitioners do not directly dispute respondent’s adjust- ments to petitioner’s income during the years in issue as reflected in the sfrs and indeed petitioner’s admission at trial that he earned_income from his plumbing business and the evidence of his real_estate sales sufficiently link him to income-producing activities that support respondent’s adjust- ments instead petitioners attack the sufficiency of the sfrs on technical grounds and thus attack indirectly the contents thereof they also allege that the tax_deficiency for must be offset by the taxes withheld and paid to the irs on their real_estate sales and they raise a fifth_amendment to the united_states constitution objection the sfr included a form_4549 income_tax examination changes rather than a form 4549-a petitioners also raise evidentiary objections and continue to argue that the notice addressed to mrs rader is invalid because she had no income for the years in issue the evidentiary objections were overruled at trial and the dispute with respect to mrs rader’s liability is moot because as noted supra respondent conceded at trial that any deficiences and addi- tions to tax and penalties related thereto will be attributed solely to peti- tioner united_states tax_court reports b sufficiency of the sfrs essentially petitioners argue that the sfrs are invalid because they fail to cite a deficiency statute and or a tax statute from which a deficiency and penalties could arise they also cite the fact that the sfrs were not attached to what petitioners refer to as a nearly blank sfr that petitioners believe from irs transcripts was filed proc- essed and posted to petitioners’ account three years prior to the dates on the alleged certifications to constitute a sec_6020 sfr the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 wl at the sfrs that respondent filed on petitioners’ behalf each consisted of an sec_6020 certification form the income_tax examination changes either form 4549-a or form_4549 and an explanation of the changes form 886-a that combination of documents is sufficient to constitute a valid sfr under sec_6020 see gleason v commissioner tcmemo_2011_154 wl at there is no requirement that a valid sfr include a form_1040 u s individual_income_tax_return executed on behalf of the taxpayer see id see also nix v commissioner tcmemo_2012_304 at aff ’d 553_fedappx_960 11th cir holloway v commissioner tcmemo_2012_137 wl at sec_301_6020-1 proced admin regs moreover respondent had the right under sec_6020 to elect married_filing_separately status for petitioners rather than joint filing_status see 804_f2d_125 10th cir aff ’g tcmemo_1984_434 conovitz v commis- sioner tcmemo_1980_22 tax ct memo lexis at in these cases respondent elected that status by the court_of_appeals for the tenth circuit in 804_f2d_125 10th cir aff ’g tcmemo_1984_434 held that the commissioner’s election of married_filing_separately status on an sfr was binding where as in that case the married taxpayers’ right to elect joint filing_status had expired pursuant to sec_6013 now sec_6013 which prohibits married taxpayers from electing joint filing_status more than three years after the initial due_date of their return in 91_tc_926 however we re- rader v commissioner way of amendments to answer rather than in connection with the preparation of petitioners’ sfrs the change in filing_status resulted in an increase in the tax defi- ciencies and additions to tax set forth in the notice for the sfrs executed by respondent pursuant to sec_6020 were valid sfrs c petitioners’ right to an offset in their brief petitioners ask for a finding that there exists a failure on respondent’s part to recog- nize receipt of a substantial payment from the closing on the sale of a piece of property although it is styled as a request for a proposed finding of fact we interpret petitioners’ request as their argument that they are entitled to an offset for the amounts withheld from the proceeds of their real_estate sales and remitted to respondent respondent acknowledges that dollar_figure and dollar_figure were withheld from the proceeds of the two real_estate sales respectively and that those amounts were remitted to the irs service_center in philadelphia after noting the peculiarities of applying a withholding regime directed at foreign sellers of u s real_property interests to peti- tioners who were colorado residents respondent argues that because the withholding credit is not a factor in determining a tax_deficiency we are without jurisdiction to jected the court’s reasoning in smalldridge overruled or rejected several of our precedents two of which were cited with approval by the court in smalldridge and held that the sec_6013 limitations on electing joint filing_status are not a bar to married taxpayers’ right to elect joint filing_status at any time after the commissioner’s election of married filing sepa- rately status in preparing an sfr for the taxpayers see millsap v com- missioner t c pincite petitioners have not attempted to elect joint filing_status therefore millsap is inapplicable in these cases moreover even if petitioners had attempted to elect joint filing_status we would be required to reject the attempt pursuant to 54_tc_742 aff ’d 445_f2d_985 10th cir because of the likelihood that any appeal of these cases would be to the court_of_appeals for the tenth circuit which decided smalldridge see millsap v commissioner t c pincite ndollar_figure in accord with our holding in golsen we will follow smalldridge in all cases appealable to the 10th circuit as discussed infra because the amendments to answer do not incor- porate corrected or amended sfrs for we must reject respond- ent’s increases in the sec_6651 addition_to_tax for those years united_states tax_court reports consider it citing forrest v commissioner tcmemo_2011_4 wl discussed infra and even if mrs rader were entitled to a credit for the withholding applied to her we could not treat that withholding as a refundable overpayment under sec_6512 because the notice mailing date date which constitutes the deemed filing_date of mrs rader’s refund claim for was more than two years after the overpayment deemed pursu- ant to sec_6513 to have occurred on date the due_date of her return see sec_6512 sec_6511 see also 516_us_235 115_tc_316 lookback we agree with respondent that we may not order a refund of the deemed overpayment to mrs rader for her share of the amount withheld from the proceeds of the real_estate sales in lundy the supreme court applied the two- year to date of payment rule_of sec_6511 rather than the three-year lookback to date of return filing rule_of sec_6511 under cir- cumstances in which the taxpayer filed a return after issuance of the notice_of_deficiency and in healer we fol- lowed lundy and rejected the taxpayer’s argument that an sfr constituted a return filed by the taxpayer for purposes of sec_6511 thus the sfr that respondent executed on mrs rader’s behalf on date did not give her three years from that date in which to assert a refund claim for pursuant to sec_6511 we also agree with respondent that we may not offset peti- tioner’s tax_deficiency by the amount of the withheld taxes but not for the reasons stated by respondent in forrest the commissioner sought to increase a tax- payer’s deficiency by the amount of federal income taxes withheld by the state of california and claimed as a credit by the taxpayer from a settlement payment on account of the termination of an employment-related lawsuit that the parties agreed was not includible in the taxpayer’s we reject however respondent’s argument that mrs rader is entitled to no credit simply because she stated that none of the sales proceeds were hers the record indicates that she and petitioner were coowners of the properties and the title company issued a form_8288-a to each of them rader v commissioner income until thus the credit for the withheld taxes claimed by the taxpayer for constituted an overstated credit in considering the commissioner’s claim with respect to the withheld taxes we stated under sec_6211 a deficiency is determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 sec_31 generally allows the taxpayer to claim a credit for federal_income_tax withheld from wages for that taxable_year the amount of an overstated credit may be summarily assessed and is not subject_to deficiency procedures forrest v commissioner wl at we then concluded since the sec_31 withholding credit issue is not a factor in determining the tax_deficiency we have no jurisdiction to consider it and therefore may not decide whether petitioner is entitled to a federal_income_tax withholding credit for the tax_year id in pertinent part sec_6211 which provides the gen- eral definition of a deficiency states sec_6211 definition of deficiency a in general -for purposes of this title in the case of income taxes imposed by subtitle a the term deficiency means the amount by which the tax imposed by subtitle a exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assess- ment as a deficiency over- the amount of rebates as defined in subsection b made in its entirety sec_6211 upon which our decision in forrest was based provides sec_6211 rules for application of subsection a -for pur- poses of this section- the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 without regard to the credit under sec_33 and without regard to any credits resulting from the collection of amounts assessed under sec_6851 or sec_6852 relating to termination assessments thus only the taxes credits etc listed in sec_6211 ie estimated_tax payments the sec_31 and sec_33 credits and credits resulting from the collection united_states tax_court reports of amounts assessed under sec_6851 or sec_6852 are to be disregarded in determining the amount of any deficiency under sec_6211 petitioners were subjected to income_tax_withholding under sec_1445 applicable to payments to foreign persons on the sale of u s real_property interests withholding under sec_1445 does not give rise to a sec_31 credit that is because it does not constitute an amount withheld as tax under chapter sections see sec_31 in reaching that conclusion we note that the withholding from the proceeds of petitioners’ real_property sales even though prompted in part by petitioners’ failure to supply the title company payor with a tin did not constitute backup withholding under sec_3406 because neither of those sales involved a reportable_payment under sec_3406 and b and therefore forrest which involved a sec_31 credit is inapposite and not controlling we conclude however that although the sec_1445 withholding herein was applied to u s rather than foreign persons ie nonresident_alien individuals see sec_1 b i income_tax regs flush language it gave rise to a sec_33 credit therefore pursuant to sec_6211 we must disregard it in determining petitioner’s defi- ciency sec_33 provides a credit for the amount of tax with- held at source under subchapter_a of chapter_3 relating to withholding of tax on nonresident_aliens and on foreign cor- porations subchapter_a of chapter_3 encompasses sec_1445 sec_1445 generally provides that in the case of any disposition of a united_states_real_property_interest the transferee shall withhold a tax equal to percent of the amount_realized on the disposition sec_1445 provides a list of exemptions from the sec_1445 withholding requirement sec_1445 generally pro- vides such an exemption if the transferor furnishes to the transferee an affidavit by the transferor stating under pen- alty of perjury the transferor’s united_states tin and that the transferor is not a foreign_person see also sec_1_1445-2 income_tax regs to the same effect it is clear on the face of the forms 8288-a issued by the title company payor that it did not have a tin for petitioners and petitioners have failed to demonstrate that they furnished to rader v commissioner the title company either a tin or the affidavit certification of non-foreign-person status required by sec_1445 and the regulations thereunder moreover although sec_1_1445-2 income_tax regs states that sec_1445 and the regulations thereunder do not impose any obligation upon a transferee to obtain a certification from the trans- feror and that a transferee may instead rely upon other means to ascertain the non-foreign status of the transferor it appears that the title company was unwilling to pursue that option and risk becoming liable for the nonwithheld tax pursuant to sec_1_1445-1 income_tax regs should its ascertainment of non-foreign-person status prove to be incor- rect see sec_1_1445-2 income_tax regs last sentence of first paragraph thus rightly or wrongly the title company payor withheld tax pursuant to sec_1445 thereby giving rise to peti- tioners’ right to a sec_33 credit because sec_6211 specifically excludes the sec_33 credit from the deficiency computation we agree with respondent and hold that the withheld taxes at issue herein are not to be taken into consideration in determining petitioner’s defi- ciency d petitioners’ fifth_amendment objection during the trial petitioner was asked whether he had filed a return for among petitioner’s grounds for initially refusing to answer that question was his invoking of his right under the fifth_amendment not to be compelled in any criminal case to be a witness against himself u s const amend v mrs rader who testified as to the issue attempted to justify petitioner’s assertion of a fifth amend- ment privilege on the ground that the agent assigned to their case appeared to be connected to the irs criminal investiga- also exempt from the requirement to withhold under sec_1445 are sales of u s real_property interests for dollar_figure or less if the property is acquired by the transferee for use by him as a residence see sec_1445 sec_1_1445-2 income_tax regs petitioners’ real_property sales were for dollar_figure and dollar_figure respectively the record is silent regarding the buyers’ intended use of the properties and we can only assume that the title company payor did not avail itself of the sec_1445 exemption either because the buyers did not intend to use the properties as a residence or it was not aware of the exemption united_states tax_court reports tion division cid therefore his request to examine peti- tioners’ books_and_records and make a visual examination of petitioners’ premises implied that there was some kind of criminal investigation going on we concluded that peti- tioner had not shown a well founded fear of prosecution overruled his fifth_amendment claim and compelled him to answer the question whereupon he acknowledged that he had not filed returns for any of the years in issue on brief petitioner reiterates his claim of fifth amend- ment protection and impliedly criticizes the court for rejecting that claim at trial in what we can only assume is an effort to have his admissions of nonfiling stricken from the record what that would accomplish is a mystery as there is no evidence in the record on which to base a finding that petitioner did file a return for any of the years in issue nor does petitioner claim that he filed a return for any of those years in any event we hereby affirm our rejection at trial of peti- tioner’s fifth_amendment claim there is no evidence that petitioner was actually under criminal investigation for any of the years in issue in order for an individual to validly claim the privilege_against self-incrimination there must be a real and appreciable danger from substantial hazards of self incrimination and the individual must have reasonable_cause to apprehend such danger from a direct answer to questions posed to him 615_f2d_1235 9th cir internal quotation marks and citations omitted see also 816_f2d_1477 10th cir stating that the risk of incrimination resulting from compelled testimony must be substantial and real not merely trifling or imaginary internal quotation marks omitted petitioner’s apprehen- sion of criminal liability upon the basis of an unconfirmed suspicion that the examining agent was somehow connected with cid even if genuine does not in the context of a civil audit examination with no actual threat of a criminal inves- tigation meet the foregoing standard the fifth_amendment privilege cannot be used as a method of evading payment of lawful taxes 829_f2d_828 9th cir aff ’g tcmemo_1986_223 rader v commissioner e conclusion petitioner is liable for the income_tax deficiencies that respondent determined for the years in issue ii additions to tax a introduction respondent determined that petitioner is liable for addi- tions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to those additions to tax see sec_7491 to meet that burden respondent must produce evidence showing that the addi- tions to tax are appropriate see id 116_tc_438 once respondent satisfies that bur- den petitioner has the burden_of_proof with respect to excul- patory factors such as reasonable_cause see higbee v commissioner t c pincite except that respondent bears the overall burden_of_proof with respect to his increases in the additions to tax see rule a arnold v commissioner tcmemo_2003_259 wl at ie respondent must prove that there were not excul- patory factors b respondent’s sec_6651 and and deter- minations sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delin- quent return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer estab- lishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of united_states tax_court reports id the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 pursuant to sec_6651 sfrs prepared by the commissioner under sec_6020 are treated as taxpayer returns for purposes of determining the addition_to_tax under sec_6651 sec_6654 and b provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax each required_installment of esti- mated tax is equal to of the required_annual_payment which in turn is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return for the immediately preceding year of the tax shown on that return sec_6654 and b except in very limited circumstances not applicable herein see sec_6654 sec_6654 provides no excep- tion for reasonable_cause or lack of willful neglect it is undisputed that petitioner failed to file returns discharge his tax_liabilities or pay any estimated_tax for the years in issue thus respondent has satisfied his burden of production under sec_7491 with respect to his imposition of additions to tax under sec_6651 and and petitioners offer only meritless arguments against respond- ent’s imposition of additions to tax eg in opposition to imposition of the sec_6651 addition_to_tax that nothing he has read in his research of the law states he is required to file a return that the sfrs were not valid returns showing an amount due and unpaid that could con- stitute a basis for imposition of the sec_6651 addi- tion to tax and that n othing on the notice dem- onstrates the computation of an ‘income’ tax upon which the sec_6654 penalty is based petitioner’s first argument ignores sec_6012 pursuant to which he was required to file returns for the years in issue his second argument is belied by the fact that the sfrs meet all of the requirements discussed supra for a valid_return and his third argument is belied by the notices themselves which do in fact compute income_tax deficiencies for the years in issue we will not painstakingly further address petitioner’s rader v commissioner assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also 136_tc_498 moreover the complete absence of evidence of exculpatory factors and petitioner’s exclusive reli- ance on frivolous arguments as justification for his nonfiling of returns and nonpayment of tax support a finding that respondent has satisfied his burden_of_proof to show that no such factors exist thereby justifying his increases in the additions to tax we will sustain respondent’s imposition of additions to tax under sec_6651 and and for the years in issue we conclude however that respondent has overstated the addition_to_tax under sec_6651 for by the amount of the increases in that addition_to_tax as set forth in respondent’s amendments to answer as stated supra sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return and sec_6651 in effect states that sfrs are to be treated as taxpayer returns for purposes of determining the sec_6651 addition_to_tax the notice for properly bases the sec_6651 additions to tax for on the amounts of tax shown on the sfrs respondent’s amendments to answer with respect to peti- tioner’s tax years whereby he elects married_filing_separately filing_status for petitioner increases both peti- tioner’s tax deficiencies for those years and the proposed additions to tax which are based upon the increased tax defi- ciencies all of those increased amounts are computed on attachments to the amendments to answer which attach- ments consist of a new form 4549-a a form_5278 and com- putations of the various penalty amounts and of petitioner’s self-employment_tax for respondent has failed to attach to his amendments to answer a form for any of the years covered by the amendments to answer the form in pertinent part states the officer of the irs identified below authorized by delegation_order cer- tifies the attached pages constitute a valid_return under sec_6020 the attachments to the amendments to answer satisfy one of the requirements of gleason spurluck and sec_301_6020-1 proced admin regs for a valid united_states tax_court reports return ie that it contain sufficient information from which to compute petitioner’s tax_liability however without their having been subscribed to or certified by an authorized internal revenue_officer or employee under those same authorities the attachments do not purport to be and do not constitute a sec_6020 return for any of the tax years therefore we sustain the sec_6651 additions to tax set forth in the notice for and reject the increases to those amounts set forth in respondent’s amendments to answer iii sec_6673 penalty as noted supra at the conclusion of the trial the court on its own motion invoked the application of sec_6673 in pertinent part sec_6673 provides a penalty of up to dollar_figure if the taxpayer has instituted or maintained proceedings before the tax_court primarily for delay or the taxpayer’s position in the proceeding is frivolous or ground- less the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 135_tc_231 petitioner makes no principled defense of his failure to file returns or pay tax for the years in issue with respect to the substantial earnings from his plumbing business or report and pay tax on his capital_gains from the real_property sales nor would he cooperate with respondent in reconstructing the income from his plumbing business rather petitioner makes groundless arguments attacking the sfrs and the notices and makes unwarranted assertions of fifth_amendment rights petitioner’s meritless arguments are frivolous within the foregoing definition of that term moreover petitioner’s testimony during the trial and argu- ments on brief are consistent with an intent to delay the collection of income taxes due and owing see 139_tc_270 on that basis we rader v commissioner hereby a of dollar_figure impose on petitioner a penalty under section decision will be entered for petitioner in docket no and appropriate decisions will be entered in docket nos and f we acknowledge that petitioner’s claim of offset for the taxes withheld from the proceeds of the real_property sales although unsustainable is not frivolous that has no bearing upon and does not justify however the frivolous nature of petitioners’ overall position in these cases after all the fact that a broken clock tells the correct time twice each day does not alter the fact that it is broken
